988 F.2d 119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GREAT WESTERN DRYWALL, a California corporation and HalMoore, an individual, Plaintiffs-Appellants/Cross-Appellees,v.Lynn MARTIN, Secretary of Labor, United States Department ofLabor Wage Board and the United States Departmentof Labor, Defendants-Appellees/Cross-Appellants.
Nos. 91-56434, 91-56435.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 4, 1993.Decided March 12, 1993.

Appeal from the United States District Court for the Southern District of California, No. CV 91-0477GT(M);  Gordon Thompson, Jr., District Judge, Presiding.
S.D.Cal.
AFFIRMED IN PART AND VACATED IN PART.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.
ORDER
After carefully considering the briefs, oral argument and record, we conclude that the administrative proceedings in this matter are not complete, that there has been no final agency action within the meaning of 5 U.S.C. § 704, and that the matter is therefore not ripe for judicial review.   Accordingly, the district court's order dismissing this case without prejudice is affirmed.
We further conclude that the district court's order prohibiting the Secretary of Labor from forwarding the names of Great Western and Hal Moore for debarment is unnecessary.   The government has conceded that it will not forward the names until the administrative proceeding is completed.   At that time, if the appellants seek judicial review, they may apply to the district court for injunctive relief.   Accordingly, this part of the district court's order is vacated.


1
The parties shall bear their own costs on appeal.


2
AFFIRMED in part and VACATED in part.